43 So. 3d 80 (2010)
Dayana CIMETIERE, Appellant,
v.
Rodolfo CABRERA, et al., Appellees.
No. 3D09-1631.
District Court of Appeal of Florida, Third District.
July 7, 2010.
Rehearing and Rehearing En Banc Denied September 28, 2010.
Aran, Correa, Guarch & Shapiro and Edgar Belaval, Jr., and Christopher Lynch, for appellant.
Stephens, Lynn, Klein, LaCava & Puya, Robert M. Klein, Gregory S. Glasser, and Richard M. Jones, Miami, for appellees.
Before RAMIREZ, C.J., and COPE and GERSTEN, JJ.
PER CURIAM.
Affirmed. See Williams v. Wometco Enters., Inc., 287 So. 2d 353 (Fla. 3d DCA 1973).